DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-7 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “preprocessing unit creating … data” in Claim 1; “motion path learning unit generating a … model” in Claim 1; “learning model storage unit storing a … model” in Claim 6; “motion path estimation unit estimating [a] … path” in Claim 6; “simulation unit simulating a motion” in Claim 7; and “motion path correction unit correcting the … path” in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
As per Claim 1, “a motion planning algorithm” in line 7 appears to describe data processing steps with a resulting planned motion, but the Specification does not sufficiently describe how the data processing is performed or the planned motion is achieved.  Specifically, the Specification as filed recites embodiments directed to “a known motion planning algorithm (such as an RRT)” on 11:23.  However, the Specification also recites that “the control algorithm executed by the automatic path generation device 1, and the like are not limited to those described above and various algorithms can be adopted” on 22:10-13.  In this way, the claimed “motion planning algorithm” has not been described with all of its limitations fully set forth in that: the Specification expressly instructs the reader that the claimed algorithm is not limited to the one example identified in the Specification; and the Specification does not otherwise by words, structures, figures, diagrams, and formulas identify steps for performing the motion planning algorithm.  As such, Claim 1 contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 3, “a motion planning algorithm” in line 4, for reasons discussed above with respect to Claim 1, contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 4-5 depending from Claim 3 are therefore rejected.
As per Claim 6, “a motion planning algorithm” in line 7-8 and 13, for reasons discussed above with respect to Claim 1, contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 7 depending from Claim 6 is therefore rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “a motion planning algorithm” in line 7 does not have a clear meaning.  The term “motion planning algorithm” is not further defined in the claim language.  Further, as discussed above: the Specification does not sufficiently describe how the data processing is performed or the planned motion is achieved in that the Specification expressly instructs the reader that the claimed algorithm is not limited to the one example identified in the Specification; and the Specification does not otherwise by words, structures, figures, diagrams, and formulas identify steps for performing the motion planning algorithm.  Accordingly, one of ordinary skill in the art at the time the invention as made would not be able to identify the metes and bounds of the claimed “motion planning algorithm”.  Clarification is required.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 1, “a skilled worker” is recited in line 9.  The term “skilled” is a relative term which renders the claim indefinite in that the term is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the Specification does not identify any particular skills possessed by a worker that would define that worker as “skilled”.  Clarification is required.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 2, “a skilled worker” in line 3 does not clearly relate back to “a skilled worker” in line 9 of Claim 1.  Amendment to “the skilled worker” in Claim 2 is respectfully suggested.  Clarification is required.  Claims 3-5 depending from Claim 2 are therefore rejected.
As per Claim 3, “a motion planning algorithm” in line 4 does not clearly relate back to “a motion planning algorithm” in line 7 of Claim 1.  Amendment to “the motion planning algorithm” in Claim 3 is respectfully suggested.  Clarification is required.  Claims 4-5 depending from Claim 3 are therefore rejected.
As per Claim 3, “a motion planning algorithm” in line 4 does not have a clear meaning for reasons given above with respect to Claim 1.   Clarification is required.  Claims 4-5 depending from Claim 3 are therefore rejected.
As per Claim 4, “shape information” in line 2 does not clearly relate back to “shape information” in line 5 of Claim 3.  Amendment to “the shape information” in Claim 4 is respectfully suggested.  Clarification is required.
As per Claim 4, “an interference object” in line 2 does not clearly relate back to “an interference object” in line 5-6 of Claim 3.  Amendment to “the interference object” in Claim 4 is respectfully suggested.  Clarification is required.
As per Claim 4, “a motion environment” in line 2-3 does not clearly relate back to “a motion environment” in line 6 of claim 3.  Amendment to “the motion environment” in Claim 4 is respectfully suggested.  Clarification is required.
As per Claim 5, “shape information” in line 2 does not clearly relate back to “shape information” in line 5 of Claim 3.  Amendment to “the shape information” in Claim 5 is respectfully suggested.  Clarification is required.
As per Claim 5, “an interference object” in line 2 does not clearly relate back to “an interference object” in line 5-6 of Claim 3.  Amendment to “the interference object” in Claim 5 is respectfully suggested.  Clarification is required.
As per Claim 5, “a motion environment” in line 3 does not clearly relate back to “a motion environment” in line 6 of claim 3.  Amendment to “the motion environment” in Claim 5 is respectfully suggested.  Clarification is required.
As per Claim 5, “an actual motion path” in line 2-3 does not clearly relate back to “an actual motion path” in line 8 of Claim 1 or “the actual motion path” in line 12 of Claim 1.  Amendment to “the actual motion path” in Claim 5 is respectfully suggested.  Clarification is required.
As per Claim 6, “a motion planning algorithm” in line 7-8 and 13 does not have a clear meaning for reasons given above with respect to Claim 1.   Clarification is required.  Claim 7 depending from Claim 6 is therefore rejected.
As per Claim 6, “a skilled worker” is recited in line 10.  The term “skilled” is a relative term which renders the claim indefinite in that the term is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the Specification does not identify any particular skills possessed by a worker that would define that worker as “skilled”.  Clarification is required.  Claim 7 depending from Claim 6 is therefore rejected.
As per Claim 6, “a motion planning algorithm” in line 13 does not clearly relate back to “a motion planning algorithm” in line 7-8.  Amendment to “the motion planning algorithm” in line 13 is respectfully suggested.  Clarification is required.  Claim 7 depending from Claim 6 is therefore rejected.
As per Claim 7, “an actual motion path” in line 4 does not clearly relate back to “an actual motion path” in line 8 of Claim 6.  Clarification is required.
As per Claim 7, “the actual motion path” in line 6-7 does not clearly relate back to “an actual motion path” in line 8 of Claim 6 or line 4 of Claim 7.  Clarification is required.
As per Claim 7, “an actual motion path” in line 11 does not clearly relate back to “an actual motion path” in line 8 of Claim 6 or line 4 of Claim 7 or “the actual motion path” in line 6-7 of Claim 7.  Clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim is directed to an “automatic path generation device” and includes a unit as per line 4-9 and a unit as per line 10-13.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-solution activity.  Specifically, the units include embodiments directed to a generic computer that allows a person to enter and analyze data.  Both the units and the operations performed by the units are described at a high level of generality and do not exclude embodiments in which a person mentally evaluates information about a robot by viewing the screen of a generic computer.
The judicial exception is not integrated into a practical application.  In particular, the claimed units include embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform otherwise mental processes.  The units do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to lack of integration of the abstract idea into a practical application, the units amount to no more than mere instructions to apply the abstract idea using generic computer components used as a tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 1 is not eligible for patent protection.

As per Claims 2-3, the claims further describes operation of one of the units.  The limitation is described at a high level of generality and includes embodiments involving generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claims 2-3 are not eligible for patent protection.

As per Claims 4-5, the claims further describes data processed by one of the units.  The limitation is described at a high level of generality and includes embodiments involving generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claims 4-5 are not eligible for patent protection.

As per Claim 6, the claim is directed to an “automatic path generation device” and includes a unit as per line 4-10 and a unit as per line 11-14.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-solution activity.  Specifically, the units include embodiments directed to a generic computer that allows a person to enter data and analyze data.  Both the units and the operations performed by the units are described at a high level of generality and do not exclude embodiments in which a person mentally evaluates information about a robot by viewing the screen of a generic computer.
The judicial exception is not integrated into a practical application.  In particular, the claimed units include embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform otherwise mental processes.  The units do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to lack of integration of the abstract idea into a practical application, the units amount to no more than mere instructions to apply the abstract idea using generic computer components used as a tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 6 is not eligible for patent protection.

As per Claims 7, the claim describes additional units.  The units include embodiments directed to a generic computer that allows a person to enter data and analyze data.  The units and the operations performed by the units are described at a high level of generality and do not exclude embodiments in which a person mentally evaluates information about a robot by viewing the screen of a generic computer.  The units do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The units amount to no more than mere instructions to apply the abstract idea using generic computer components used as a tool to perform otherwise mental processes.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 7 is not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Pub. No. 2009/0125146).
As per Claim 1, Zhang discloses an automatic path generation device (10, 11) generating a motion path of a robot (10) (Figs. 1-2; ¶42-44), the automatic path generation device (10, 11) comprising:
a preprocessing unit (11 as per teaching and compliant control) creating teacher data (as per 255) based on a temporary motion path (as per 152 to 151 via 255) which is a motion path between a plurality of motion points (151, 152) where the robot (10) moves and which is automatically generated (“compliant motion mode … under the control of controller 11” in ¶48) with a motion planning algorithm (as per operation of controller in compliant control mode) (Figs. 2-4; ¶45-52, 61-62), and an actual motion path (150) which is a motion path between the motion points (151, 152) and which is created by a skilled worker (as per teaching/taught in ¶45-46, step 42 in Fig. 4) (Figs. 2-4; ¶45-52, 61-62); and
a motion path learning unit generating (11 as per “learn the intermediate points” in ¶50, steps 46-50 in Fig. 4) a learned model (as per “robot program generated” in ¶51) which has learned a difference (as per intermediate point 255) between the temporary motion path (as per 152 to 151 via 255) and the actual motion path (150) with teacher data (as per 255) created by the preprocessing unit (11 as per teaching and compliant control) (Figs. 2-4; ¶45-52, 61-62).

As per Claim 2, Zhang further discloses wherein the preprocessing unit (11 as per teaching and compliant control) extracts the actual motion path (150) from a control program (as per “program path 150 generated in controller 11” in ¶47) created by a skilled worker (as per teaching/taught in ¶45-46, step 42 in Fig. 4) (Figs. 2-4; ¶45-52, 61-62).

As per Claim 3, Zhang further discloses wherein the preprocessing unit (11 as per teaching and compliant control) generates the temporary motion path (as per 152 to 151 via 255) by extracting the motion point (151, 152) from the control program (as per “program path 150 generated in controller 11” in ¶47) and executing a motion planning algorithm (as per operation of controller in compliant control mode) using the extracted motion point (151, 152) and shape information (as per contour 141) on an interference object (14) in a motion environment of the robot (10) (Figs. 1-4; ¶42-52, 61-62).

As per Claim 4, Zhang further discloses wherein shape information (as per contour 141) on an interference object (14) in a motion environment of the robot (10) is CAD data (Figs. 1-4; ¶42-52, 61-62, 67).

As per Claim 5, Zhang further discloses wherein shape information (as per contour 141) on an interference object (14) in a motion environment of the robot (10) is estimated based on an actual motion path extracted from the control program (as per “program path 150 generated in controller 11” in ¶47) (Figs. 1-4; ¶42-52, 61-62).

As per Claim 6, Zhang discloses automatic path generation device (10, 11) generating a motion path of a robot (10) (Figs. 1-2; ¶42-44), the automatic path generation device (10, 11) comprising:
a learning model storage unit (11 following step 50 in Fig. 4) storing a learned model (as per “robot program generated” in ¶51) which has learned a difference between a temporary motion path (as per 152 to 151 via 255) which is a motion path between a plurality of motion points (151, 152) where the robot (10) moves and which is automatically generated (“compliant motion mode … under the control of controller 11” in ¶48) with a motion planning algorithm (as per operation of controller in compliant control mode) and an actual motion path (150) which is a motion path between the motion points (151, 152) and which is created by a skilled worker (as per teaching/taught in ¶45-46, step 42 in Fig. 4) (Figs. 2-4; ¶45-52, 61-62); and
a motion path estimation unit (11 as per post processing) estimating an actual motion path of the robot (11) based on a temporary motion path of the robot (11) automatically generated with a motion planning algorithm (as per operation of controller in compliant control mode) and a learned model (as per “robot program generated” in ¶51) stored in the learning model storage unit (11 following step 50 in Fig. 4) (Figs. 2-4, 6; ¶45-57, 61-62).

As per Claim 7, Zhang further discloses:
a simulation unit (11 as per post processing) simulating a motion of the robot (11) based on an actual motion path of the robot (11) estimated by the motion path estimation unit (11 as per post processing) (Fig. 6; ¶53-58); and
a motion path correction unit (11 as per post processing) correcting the actual motion path in a case where the robot (11) interferes with an interference object (workpiece 14) as a result of the simulation such that the interference does not occur (Figs. 1, 6; ¶42-44, 53-58),
wherein relearning of the learned model is performed based on an actual motion path corrected by the motion path correction unit (11 as per post processing) (Figs. 4, 6; ¶42-44, 53-58, 61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chemouny (US Pub. No. 2015/0094855), Heitmann (US Pub. No. 2015/0217445), Suga (US Pub. No. 2015/0231785), Jaekel (US Pub. No. 2017/0190052), and Khansari Zadeh (US Pub. No. 2018/0222045) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664